      Case 1-19-43516-ess         Doc 62     Filed 06/08/20      Entered 06/09/20 08:02:42




In the United States Bankruptcy Court
Eastern District of New York

In the Matter of:                     )        Chapter 11 Case No. 19-43516-ess
Michael Krichevsky                    ) ■
               Debtor In Posession. )
                                    )


OBJECTION TO MAY 21. 2020 ORDER OF JUDGE ELISABETH S. STONG ADJOURNING
MOTION FOR STAY RELIEF AND MOTION TO STRIKE PJEARING FROM MAY 22. 2020
            TO JUNE 12. 2020 ANt)MOTION TO SET THE RECORD STRAIGHT

I, Michael Krichevsky, DIP, self-governing man in opposition to proof of claim, motion for stay

relief and order adjourning hearing to June 12, 2020, move the court and aver as follows:

1.      The reason I object to this order is twofold. First, it contains inaccurate and false findings

offacts, which Judge Elizabeth s. Stong should correct for future references to the court record

and for likely appeal by any party. Second, as I explained in my letter-motion (Exhibit A)

requesting adjournment, I have computer equipment failure, and therefore cannot continue to

defend myselffrom frivolous motion practice by opposing attorneys. I explained that due to

CIVID-19 lockdown of New York City, 6 feet social distancing order, etc. I am unable to invite

in my home computer technician to fix the problem. Therefore, I requested to set the longest

possible adjournment date so that when New York City reopens and the problem is fixed, I will

do my necessary paperwork. Meanwhile, I was going to do amendment of my Chapter 11

petition schedules, motion to set bar date, work with IRS on solving my business and trust

paperwork, technicalities, etc. -the tasks that would be technically possible for me to do as DIP

regardless of my computer problems. As it stands right now, attorney Maxon forced me to stop

doing these tasks and turn all my time, energy and attention toward her frivolous motion

practice.

2.     However, am looking forward to continuing case management conference.
        Case 1-19-43516-ess       Doc 62     Filed 06/08/20     Entered 06/09/20 08:02:42




   3.     Therefore, I move this Honorable Court to Set the Record Straight pursuant to my

   proposed amended order attached below.

   Dated; Brooklyn, New York
          May 22, 2020
                                         ;                    /s/ Michael Krichevskv
                                                            Michael Krichevsky, DIP
                                                            4221 Atlantic Ave
                                                           Brooklyn, New York 11224
                                                           (718)687-2300



The Court will consider the Debtor's request to amend the May 21, 2020 Scheduling Order and to adjourn
Wells Fargo's Stay Relief Motion and the Debtor's Motion to Strike to another date at the June 12, 2020
continued case management conference.

IT IS SO ORDERED:




                                                                  ____________________________
    Dated: Brooklyn, New York                                            Elizabeth S. Stong
           June 8, 2020                                           United States Bankruptcy Judge
